--------------------------------------------------------------------------------

Exhibit 10.5


Execution Copy
 

 

 
 
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT


AMONG


THE LENDERS,


THE NOTEHOLDERS


AND


JPMORGAN CHASE BANK, N.A., as Collateral Agent


Re:


Credit Agreement
Dated as of July 18, 2008,




Note Purchase Agreement
Dated as of September 29, 2005


and


Note Purchase Agreement
Dated as of December 7, 2006


of


Modine Manufacturing Company




Dated as of February 17, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


SECTION
 
HEADING
PAGE
       
SECTION 1.
 
DEFINITIONS/INTERPRETATION
2
1.1
 
Defined Terms
2
1.2
 
Interpretation
9        
SECTION 2.
 
APPOINTMENT OF COLLATERAL AGENT
9
2.1
 
Appointment; Nature Of Relationship
9
2.2
 
Powers
10
2.3
 
General Immunity
10
2.4
 
No Responsibility, Etc.
10
2.5
 
Actions
10
2.6
 
Employment of Agents And Counsel
10
2.7
 
Reliance on Documents; Counsel
11
2.8
 
Collateral Agent's Reimbursement and Indemnification
11
2.9
 
Notice of Default
11
2.10
 
Rights as a Secured Party
11
2.11
 
Secured Party Decisions
12
2.12
 
Resignation or Removal of Collateral Agent
12
2.13
 
Execution of Collateral Documents
12
2.14
 
Collateral Releases
13
2.15
 
Actions of the Collateral Agent
13        
SECTION 3.
 
DECISIONS RELATING TO ADMINISTRATION AND EXERCISE OF REMEDIES
13
3.1
 
Exercise of Rights
13
3.2
 
Release of Collateral
16
3.3
 
Perfection of Security Interests
16
3.4
 
Excluded Collateral
17
3.5
 
Appointment for Perfection
17        
SECTION 4.
 
APPLICATION OF PROCEEDS
17
4.1
 
Application of Proceeds
17        
SECTION 5.
 
AGREEMENTS AMONG THE SECURED PARTIES
21
5.1
 
Independent Actions by Secured Parties
21
5.2
 
Relation of Secured Parties
21
5.3
 
Contesting Liens or Security Interests; No Partitioning or Marshalling of
Collateral; Contesting Secured Obligations
21
5.4
 
Acknowledgement of Guaranties
22        
SECTION 6.
 
ADDITIONAL PARTIES
22


 
i

--------------------------------------------------------------------------------

 
 
SECTION 7.
 
MISCELLANEOUS
22
7.1
 
Entire Agreement
22
7.2
 
Notices
22
7.3
 
Successors and Assigns
22
7.4
 
Consents, Amendments, Waivers
23
7.5
 
Governing Law
23
7.6
 
Counterparts
23
7.7
 
Severability
23
7.8
 
Continuing Agreement; Reinstatement
23
7.9
 
Conflict with Other Agreements
23
7.10
 
Resolution of Drafting Ambiguities
23





EXHIBITS:


Exhibit A   List of Mortgaged Property
Exhibit B   Successor 2008 Lender Acknowledgment
Exhibit C   Successor Noteholder Acknowledgment
Exhibit D   Pledge and Security Agreement

 
ii

--------------------------------------------------------------------------------

 

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT


THIS COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this "Agreement") dated as
of February 17, 2009 is entered into among the Secured Parties (as defined
below) of Modine Manufacturing Company, a Wisconsin corporation (the "Company"
or "Borrower"), and of certain Domestic Subsidiaries (as defined below) of the
Company, and JPMorgan Chase Bank, N.A., as Collateral Agent.


RECITALS


A.            Under the Amended and Restated Credit Agreement dated as of July
18, 2008 (as such agreement may be amended, supplemented, restated or otherwise
modified from time to time, the "2008 Credit Agreement"), among the Company, any
Foreign Subsidiary Borrowers party thereto from time to time, each of the
lenders party thereto from time to time (collectively, with the Agent and any
such lender in any capacity under the 2008 Credit Agreement, the "2008 Lenders")
and JPMorgan Chase Bank, N.A., a national banking association, as agent, the
2008 Lenders made available to the Company and certain of its Subsidiaries
credit facilities (all amounts outstanding at any time in respect of the 2008
Credit Agreement, whether constituting present or future loans, letters of
credit or other advances, being hereinafter collectively referred to as the
"Advances").  The current aggregate commitment under the 2008 Credit Agreement
is $175,000,000.  The current aggregate principal balance under the 2008 Credit
Agreement is $94,000,000.


B.             Under the Note Purchase Agreement dated as of September 29, 2005
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the "2005 Note Purchase Agreement"), among the Company and
the purchasers named therein or that are otherwise holders of the 2005 Notes
(collectively, the "2005 Noteholders"), the Company issued and sold to the 2005
Noteholders its 4.91% Senior Notes due September 29, 2015 in the aggregate
principal amount of $75,000,000 (such outstanding series of Notes, as amended,
restated or otherwise modified or replaced from time to time, together with any
additional notes issued pursuant to the 2005 Note Purchase Agreement at any
time, collectively, the "2005 Notes").  The current aggregate principal balance
of the 2005 Notes is $75,000,000.


C.             Under the Note Purchase Agreement dated as of December 7, 2006
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the "2006 Note Purchase Agreement"), among the Company and
the purchasers named therein or that are otherwise holders of the 2006 Notes
(collectively, the "2006 Noteholders"), the Company issued and sold to the 2005
Noteholders its 5.68% Senior Notes, Series A, due December 7, 2017 in the
aggregate principal amount of $50,000,000 and its 5.68% Senior Notes, Series B,
due December 7, 2018 in the aggregate principal amount of $25,000,000 (such
outstanding series of Notes, as amended, restated or otherwise modified or
replaced from time to time, together with any additional notes issued pursuant
to the 2005 Note Purchase Agreement at any time, collectively, the "2006
Notes").  The current aggregate principal balance of the 2006 Notes is
$75,000,000.


D.             Under the 2008 Credit Agreement, the Company, as security for the
payment of the Advances and all other obligations of the Company under the 2008
Credit Agreement and certain hedging obligations and banking service
obligations, covenants (i) to cause certain Domestic Subsidiaries (as defined
below) of the Company to deliver to the 2008 Lenders a guaranty (collectively,
the "2008 Lender Guaranties"); (ii) to grant a security interest in (a)
substantially all present and future accounts, chattel paper, commercial tort
claims, deposit accounts, documents, farm products, fixtures, chattel paper,
equipment, general intangibles, goods, instruments, inventory, investment
property, letter-of-credit rights (as those terms are defined in the Illinois
Uniform Commercial Code) and all other personal property of the Company and each
Guarantor, provided that Liens granted on the Capital Stock of foreign
Subsidiaries shall be limited to material foreign Subsidiaries (as described in
the 2008 Credit Agreement) and shall not exceed 65% of the voting Capital Stock
of such material foreign Subsidiaries and (b) the Specified Real Property, as
defined below (the "Collateral", and each security agreement, pledge agreement,
pledge and security agreement, mortgage, deed of trust and similar agreement and
any other agreement from the Company or any Guarantor granting a Lien on any of
its personal property or the Specified Real Property to secure the Secured
Obligations, as any of the foregoing may be amended or modified from time to
time, the "Collateral Documents"); and (iii) the 2008 Lenders, the 2005
Noteholders and the 2006 Noteholders enter into this Agreement.

 
1

--------------------------------------------------------------------------------

 

E.             The 2005 Noteholders, in order to provide for security for the
payment of the principal of, premium, if any, and interest on the 2005 Notes and
the payment and performance of all other obligations of the Company under the
2005 Note Purchase Agreement, have required that (i) the Company cause certain
Domestic Subsidiaries of the Company to deliver to the 2005 Noteholders a
guaranty (collectively, the "2005 Noteholder Guaranties"); (ii) the Collateral
Documents secure each of the Secured Parties on an equal and ratable priority
basis; and (iii) the 2008 Lenders, the 2005 Noteholders and the 2006 Noteholders
enter into this Agreement.


F.             The 2006 Noteholders, in order to provide for security for the
payment of the principal of, premium, if any, and interest on the 2006 Notes and
the payment and performance of all other obligations of the Company under the
2006 Note Purchase Agreement, have required that (i) the Company cause certain
Domestic Subsidiaries of the Company to deliver to the 2006 Noteholders a
guaranty (collectively, the "2006 Noteholder Guaranties"); (ii) the Collateral
Documents secure each of the Secured Parties on an equal and ratable priority
basis; and (iii) the 2008 Lenders, the 2005 Noteholders and the 2006 Noteholders
enter into this Agreement.


G.             The 2008 Lenders, the 2005 Noteholders, the 2006 Noteholders and
the Collateral Agent desire to enter into this Agreement in order to provide
for, among other agreements, the sharing of payments received in respect of the
Collateral and the Guaranties (as defined below), all as more fully set forth
below.


In consideration of the premises and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
hereby agree a follows:


SECTION 1.
DEFINITIONS/INTERPRETATION.



1.1            Defined Terms.  The following terms shall have the meanings
assigned to them below in this §1.1 or in the provisions of this Agreement
referred to below:


"Advances" is defined in the Recitals hereof.


"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 5% or
more of any class of Voting Stock of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

 
2

--------------------------------------------------------------------------------

 

"Agent" means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the 2008 Lenders (and defined in 2008 Credit Agreement in such capacity as
the "Agent") under the 2008 Credit Agreement, or any successor administrative
agent under the 2008 Credit Agreement.


“Banking Services Obligations” means any and all obligations of any of the
Company or any of its Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
interstate depository network services and international treasury management
services), commercial credit cards and stored value cards, in each case,
provided to Company or any of its Subsidiaries by any 2008 Lender or any of its
Affiliates.


"Bankruptcy Proceeding" means with respect to any Person a general assignment by
such Person for the benefit of its creditors or the institution by or against
such Person or any proceeding seeking relief as debtor, or seeking to adjudicate
such Person as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of such Person or its debts, under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking an
appointment of a receiver, trustee, custodian or any similar official for such
Person or for any substantial part of its property.


"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago or New York City are authorized or required by
law to remain closed.


"Capital Stock" means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.


"Collateral" is defined in the Recitals hereof.


"Collateral Agent" is defined in §2.1.


"Collateral Documents" is defined in the Recitals hereof.


"Company" and "Borrower" is defined in the first paragraph hereof.


"Directing Required Enforcement Secured Parties" is defined in Section 3.1(b).


"Directing Secured Parties" means, with respect to any particular instruction
given to the Collateral Agent, each Secured Party that has given such
instructions to the Collateral Agent.


“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, determined by the
Collateral Agent in accordance with its customary practices.


“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 
3

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means each Subsidiary of the Company which is organized
under the laws of the United States of America or any state, territory or
possession thereof.


"Enforcement" means the commencement of enforcement, collection (judicial or
non-judicial foreclosure) or similar proceeding or the exercising of any rights
or remedies, or the taking of any other action, under the Collateral Documents
(whether or not in a Bankruptcy Proceeding), including, but not limited to, the
sale, use, lease or other disposition of the Collateral or appearing in any
court on behalf of the interests of any Secured Party in respect of the
Collateral.


“Enforcement Direction”  means a written instruction by Required Enforcement
Secured Parties to the Collateral Agent directing the Collateral Agent to take
action to enforce its Liens against the Collateral, and setting forth with
reasonable specificity the types of enforcement action to be taken.


“Enforcement Disagreement” is defined in §3.1(b).


"Event of Default" means an "Event of Default" as defined in the 2005 Note
Purchase Agreement, an "Event of Default" as defined in the 2006 Note Purchase
Agreement, a "Default" as defined in the 2008 Credit Agreement, or any event
with equivalent effects under any other Financing Document.


"Financing Documents" means the 2008 Credit Agreement, the Notes, the Note
Purchase Agreements, the Collateral Documents and any other instruments,
documents or agreements entered into in connection with any Secured Obligation.


“Foreign Subsidiary” means each Subsidiary which is not a Domestic Subsidiary.


"Foreign Subsidiary Payments" means all payments of any kind from any Foreign
Subsidiary, including without limitation all payments from a Foreign Subsidiary
directly or under any guaranty or otherwise and all proceeds of assets owned by
any Foreign Subsidiary, with respect to any obligations owing by Foreign
Subsidiaries under the 2008 Credit Agreement.


"Grantors" means the Company, each Guarantor and each other Person who grants a
Lien on any Collateral to the Collateral Agent under the Collateral Documents or
any other security document securing the Secured Obligations.


"Guaranties" means the 2008 Lender Guaranties, the 2005 Noteholder Guaranties,
and the 2006 Noteholder Guaranties.


"Guarantor" means a Domestic Subsidiary of the Company that delivers a Guaranty.


"2008 Lenders" means (a) the 2008 Lenders, and (b) any Affiliates of any 2008
Lender party to a Rate Management Transaction or owed any Banking Services
Obligations.


"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).


"Make-Whole Amount" is defined in the applicable Note Purchase Agreement.


"Modine Holding Consolidated Group" means Modine Holding GmbH and its
Subsidiaries existing as of the date hereof.

 
4

--------------------------------------------------------------------------------

 

"Net Cash Proceeds" means, without duplication, in connection with any issuance
of Capital Stock, sale or other disposition of any asset or any settlement by,
or receipt of payment in respect of, any property insurance claim or
condemnation award, the cash proceeds (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such sale, settlement or payment, net of (i) direct costs
relating solely to such sale, other disposition or settlement, including sales
commissions and reasonable and documented attorneys' fees, accountants' fees,
investment banking fees, and other customary fees and expenses actually incurred
in connection therewith, (ii) amounts required to be applied to the repayment of
indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such sale, insurance claim or condemnation award (other than
any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties) and (iii) taxes paid or reasonably estimated to be payable as a result
thereof.


"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  "Unrealized
losses" means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and "unrealized
profits" means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).


"Non-available Proceeds" is defined in 4.1(g).


"Non-Directing Secured Parties" means, with respect to any particular
instruction given to the Collateral Agent, each Secured Party that has not given
or agreed with such instruction given to the Collateral Agent.


"Note Purchase Agreements" means collectively the 2005 Note Purchase Agreement
and the 2006 Note Purchase Agreement.


"Noteholders" means the 2005 Noteholders and the 2006 Noteholders.


"Notes" means collectively the 2005 Notes and the 2006 Notes.


"Notice of Special Default" is defined in §3.1(b).


"Parties" means the 2008 Lenders, the Noteholders and the Collateral Agent.


"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, a trust or estate, a joint stock company, an
unincorporated organization, a joint venture, a trade or business (whether or
not incorporated), a government (foreign or domestic) and any agency or
political subdivision thereof, or any other entity.


"Proceeds" means all proceeds of the Collateral, including without limitation
(a) all proceeds of any collection, sale or other disposition of the Collateral,
(b) all payments and other distributions and proceeds with respect to the
Collateral in any Bankruptcy Proceeding, (c) all proceeds from any sale or other
disposition of any Secured Obligations or any interest therein to any Grantor or
any Affiliate thereof, (d) all amounts, if any, from the exercise by any Secured
Party of any right of setoff, banker's lien or similar right with respect to any
Collateral, and (e) all other amounts from time to time paid or payable under or
in connection with any of the Collateral.

 
5

--------------------------------------------------------------------------------

 

"Rate Management Obligation Cash Collateral" means up to $10,000,000 of cash
collateral held by any 2008 Lender or its Affiliates to secure all Rate
Management Obligations owing pursuant to Rate Management Transactions in
existence on the date hereof (as amended or modified from time to time, provided
that such amendments or modifications do not increase or extend the monetary
obligations due thereunder) among the Company or any of its Subsidiaries and any
2008 Lender or its Affiliates.


"Rate Management Obligations" means any and all obligations of the Company or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.


"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Guarantor which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, in each case entered into to hedge a bona fide risk and not
for purposes of speculation.


“Recalculation” is defined in §4.1(i).


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


"Required Enforcement Secured Parties" means: (a) the Required 2008 Lenders or
(b) the Required Noteholders.


"Required Noteholders" means the Noteholders, considered as a single class,
holding more than 50% of the aggregate outstanding principal amount of the
Notes.


"Required Secured Parties" means (a) the Required 2008 Lenders, and (b) the
Required Noteholders.


"Required 2005 Noteholders" shall have the meaning assigned to the term
"Required Holders" in the 2005 Note Purchase Agreement.


"Required 2006 Noteholders" shall have the meaning assigned to the term
"Required Holders" in the 2006 Note Purchase Agreement.


"Required 2008 Lenders" shall have the meaning assigned to the term "Required
Lenders" in the 2008 Credit Agreement, after giving effect to the provisions in
Section 2.28 of the 2008 Credit Agreement or otherwise with respect to a
Defaulting Lender under the 2008 Credit Agreement.


"Secured Obligations" means at any time, without duplication, all of the
following obligations outstanding at such time: principal of, premium
(including, without limitation, any Make-Whole Amount payable to any
Noteholder), if any, and interest (including without limitation default interest
and interest which otherwise may cease to accrue by operation of any insolvency
law, rule, regulation or interpretation thereof) and all other obligations and
liabilities on or under all Notes, all Advances, all reimbursement obligations
under all letters of credit issued pursuant to the 2008 Credit Agreement
(including, without limitation, any obligation to provide cash collateral for
any outstanding letters of credit), all Rate Management Obligations to which the
Company or any of its Subsidiaries and any 2008 Lender or its Affiliates are
parties, all Banking Service Obligations and all other obligations of the
Company or any of its Subsidiaries under or in respect of any Financing
Document, including, without limitation, indemnification payments and all
reasonable costs and expenses incurred by the Secured Parties in connection with
enforcing or administering any obligations of the Company or Guarantors
thereunder, including without limitation the reasonable fees and disbursements
of counsel.

 
6

--------------------------------------------------------------------------------

 

"Secured Obligation Distributions" means all Proceeds, whether received pursuant
to an Enforcement or otherwise by the Collateral Agent or any other Secured
Party, and all payments or other distributions on any of the Secured
Obligations, whether by voluntary or mandatory payment, by the exercise of the
right of setoff, counterclaim, cross-action, enforcement of any claim in respect
of the Secured Obligations owing to any Secured Party by proceedings against any
Grantor at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, under any guaranty or
otherwise; provided, however, that the following shall be excluded from Secured
Obligation Distributions: (i) Foreign Subsidiary Payments and (ii) all payments
on any Rate Management Transactions from the Rate Management Obligation Cash
Collateral.


"Secured Parties" means the Collateral Agent, the 2008 Lenders and the
Noteholders.


"Special Event of Default" means (i) the commencement of a Bankruptcy Proceeding
with respect to the Company or any Guarantor, (ii) the acceleration or final
maturity (if the relevant Secured Obligations are not paid in full upon such
maturity) of any of the Secured Obligations, (iii) the failure to pay principal
amount due on the Secured Obligations in an aggregate amount equal to or in
excess of $20,000,000, (iv) the occurrence of any other Event of Default if the
Required Enforcement Secured Parties have given written notice thereof to the
Collateral Agent and requested a specific Enforcement to be taken that is
permitted by the Collateral Documents (provided that the Collateral Agent shall
not be obligated to take such specific Enforcement unless directed to do so by
the Required Enforcement Secured Parties) or (v) the occurrence of the date of
July 18, 2011.


"Specified Amount" means as to any Secured Party the aggregate amount of the
Secured Obligations owed to such Secured Party.


"Specified Real Property" means the real property of the Grantors listed on
Exhibit A hereto and any other real property in which a Lien may hereafter be
granted to the Collateral Agent to secure the Secured Obligations.


"Subsidiary" of a Person means any other Person more than 50% of the outstanding
Voting Stock of which shall at the time be owned or controlled, directly or
indirectly, by such Person or by one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries.  Unless otherwise expressly
provided, all references herein to a "Subsidiary" means a Subsidiary of the
Company.


"Threshold Secured Debt Ratio" means a ratio equal to the ratio of (a)
$94,000,000 to (b) $150,000,000.


"2005 Note Purchase Agreement" is defined in the Recitals hereof.


"2005 Noteholders" is defined in the Recitals hereof.

 
7

--------------------------------------------------------------------------------

 

"2005 Noteholder Guaranties" is defined in the Recitals hereof.


"2005 Notes" is defined in the Recitals hereof.


"2006 Note Purchase Agreement" is defined in the Recitals hereof.


"2006 Noteholders" is defined in the Recitals hereof.


"2006 Noteholder Guaranties" is defined in the Recitals hereof.


"2006 Notes" is defined in the Recitals hereof.


"2008 Credit Agreement" is defined in the Recitals hereof.


"2008 Credit Agreement Commitment" means the aggregate amount of the commitments
to make Advances under the 2008 Credit Agreement, as such amount is permanently
reduced from time to time, provided that after the termination or expiration of
all such commitments, then the outstanding amount of the 2008 Credit Agreement
Commitment shall be deemed equal to the outstanding principal balance of all
Advances.  As of the date hereof, the 2008 Credit Agreement Commitment equals
$175,000,000.  Without duplication of any permanent reduction to the amount of
the commitments to make Advances under the 2008 Credit Agreements as provided
under the terms thereof, for all purposes of this Agreement the amount of the
commitments to make Advances under the 2008 Credit Agreements shall be deemed to
be reduced by the 2008 Credit Agreement Reduction Amount.  Notwithstanding
anything herein to the contrary, any reduction in the 2008 Credit Agreement
Commitment shall be effective for purposes of this Agreement only to the extent
that the outstanding principal amount of all Advances under the Credit Agreement
has been reduced to an amount equal to or less than all commitments to make
Advances under the 2008 Credit Agreement; provided that it is acknowledged that
the provisions of this sentence will not apply to the reductions in the
commitments to make Advances under the 2008 Credit Agreement specified in
Sections 2.3(b) and 2.3(e) of the 2008 Credit Agreement as in effect on the date
hereof, as those reductions are made only in connection with a payment being
made in the amount of such reduction.


“2008 Credit Agreement Reduction Amount” shall mean the mandatory reductions in
the commitments to make Advances under the 2008 Credit Agreement specified in
Sections 2.3(b), 2.3(e) and the last paragraph of Section 2.6 of the 2008 Credit
Agreement as in effect on the date hereof; provided that such reduction required
under the last paragraph of Section 2.6 of the 2008 Credit Agreement as in
effect on the date hereof shall be effective only to the extent that the
outstanding principal amount of all Advances under the Credit Agreement has been
reduced to an amount equal to or less than all commitments to make Advances
under the 2008 Credit Agreement as reduced by such provision.


"2008 Credit Agreement Superpriority Amount" means the lesser of (i) the amount
in Dollars by which the principal amount outstanding under the 2008 Credit
Agreement exceeds $94,000,000 (but excluding any amount by which the aggregate
principal amount under the 2008 Credit Agreement exceeds the 2008 Credit
Agreement Commitment), and (ii) the 2008 Credit Agreement Superpriority Cap,
plus, in all cases, all interest and fees applicable to such amount; provided
that any new Advances made after July 18, 2011 shall not be considered part of
the 2008 Credit Agreement Superpriority Amount (but it is acknowledged that any
Advances outstanding on or before July 18, 2011, including any renewals or
continuations thereof at various LIBOR interest periods, shall not be considered
new Advances made after July 18, 2011).

 
8

--------------------------------------------------------------------------------

 

"2008 Credit Agreement Superpriority Cap" means (i) $81,000,000 minus (ii) the
Credit Agreement Reduction Amount.


"2008 Lender Guaranties" shall have the meanings assigned thereto in the
Recitals hereof.


"2008 Lenders" is defined in the Recitals hereof.


"Voting Stock" of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
Persons thereof.


1.2            Interpretation.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and (d)
all references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement.  For
purposes of this Agreement, the outstanding principal amount: (i) of Secured
Obligations relating to letters of credit shall be the sum of the face amount of
all letters of credit then outstanding but not drawn upon plus the amount of all
unreimbursed obligations due on all letters of credit that have been drawn upon,
(ii) of Rate Management Obligations shall be the Net Mark-to-Market Exposure
with respect to such Rate Management Obligations at such time and (iii)
outstanding under the 2008 Credit Agreement shall be deemed reference to the
outstanding principal amount all Advances.




SECTION 2.
APPOINTMENT OF COLLATERAL AGENT.



2.1            Appointment; Nature of Relationship.  JPMorgan Chase Bank, N.A.
is hereby appointed by each of the Secured Parties as its contractual
representative (in such capacity, the "Collateral Agent") hereunder and under
each Collateral Document, and each of the Secured Parties irrevocably authorizes
the Collateral Agent to act as the contractual representative of such Secured
Party with the rights and duties expressly set forth herein and in the
Collateral Documents.  The Collateral Agent agrees to act as such contractual
representative upon the express conditions contained in this
§2.  Notwithstanding the use of the defined term "Collateral Agent," it is
expressly understood and agreed that the Collateral Agent shall not have any
fiduciary responsibilities to any Secured Party by reason of this Agreement or
any Collateral Document and that the Collateral Agent is merely acting as the
contractual representative of the Secured Parties with only those duties as are
expressly set forth in this Agreement and the Collateral Documents.  In its
capacity as the Secured Parties' contractual representative, the Collateral
Agent (i) does not hereby assume any fiduciary duties to any of the Secured
Parties, (ii) is a "representative" of the Secured Parties within the meaning of
the term "secured party" as defined in the Illinois Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the Collateral
Documents.  Each of the Secured Parties hereby agrees to assert no claim against
the Collateral Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Secured Party hereby waives.

 
9

--------------------------------------------------------------------------------

 

2.2            Powers.  The Collateral Agent shall have and may exercise such
powers hereunder and under the Collateral Documents as are specifically
delegated to the Collateral Agent by the terms of each thereof, together with
such powers as are reasonably incidental thereto.  The Collateral Agent shall
have no implied duties to the Secured Parties, or any obligation to the Secured
Parties to take any action thereunder except any action specifically provided by
this Agreement or the Collateral Documents to be taken by the Collateral Agent.


2.3            General Immunity.  Neither the Collateral Agent nor any of its
directors, officers, agents or employees shall be liable to any Grantor or any
Secured Party for any action taken or omitted to be taken by it or them
hereunder or under any Collateral Document or in connection herewith or
therewith except solely to the extent such action or inaction is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.  In no
event shall the Collateral Agent be responsible or liable for special, indirect,
or consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of profit).


2.4            No Responsibility, etc  Neither the Collateral Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection herewith or in any Collateral Document; (b)
the performance or observance of any of the covenants or agreements of any
Grantor; (c) the existence or possible existence of any Event of Default; (e)
the validity, enforceability, effectiveness, sufficiency or genuineness of this
Agreement or any Collateral Document or any other instrument or writing
furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any Collateral; or (g) the financial
condition of any Grantor.


2.5            Actions.  The Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any
Collateral Document in accordance with written instructions signed by the
Required Secured Parties or in accordance with the terms of this Agreement and
the Collateral Documents, and such instructions and any action taken or failure
to act pursuant thereto or otherwise in accordance with the terms of this
Agreement and the Collateral Documents shall be binding on all of the Secured
Parties.  The Secured Parties hereby acknowledge that the Collateral Agent shall
be under no duty to take any discretionary action, if any, permitted to be taken
by it pursuant to the provisions of this Agreement or any Collateral Document
unless it shall be requested in writing to do so by the Required Secured
Parties.  The Collateral Agent shall be fully justified in failing or refusing
to take any action hereunder and under any Collateral Document unless it shall
first be indemnified to its satisfaction by the Secured Parties pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.  The Collateral Agent shall be under no duty
to take any action requested by the Required Secured Parties if such action is
not permitted by this Agreement and the Collateral Documents or is contrary to
applicable law or regulation.


2.6            Employment of Agents and Counsel.  The Collateral Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Collateral Agent and shall not be
answerable to the Secured Parties for the default or misconduct of any such
agents or attorneys-in-fact selected by it.  The Collateral Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The indemnification, waiver and other
protective provisions to which the Collateral Agent is entitled under Agreement
shall apply to any such sub-agent and to the Related Parties of the Collateral
Agent and any such sub-agent.  The Collateral Agent may consult with legal
counsel, independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in good faith in accordance
with the advice of any such counsel, accountants or experts.

 
10

--------------------------------------------------------------------------------

 

2.7            Reliance on Documents; Counsel.  The Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Collateral Agent in good faith, which counsel
may be employees of the Collateral Agent.


2.8            Collateral Agent's Reimbursement and Indemnification.  The
Secured Parties agree to reimburse and indemnify the Collateral Agent ratably in
proportion to their respective Secured Obligations (i) for any amounts billed to
but not reimbursed by the Company for which the Collateral Agent is entitled to
reimbursement by the Company or any of its Subsidiaries, (ii) for any other
expenses incurred by the Collateral Agent on behalf of the Secured Parties, in
connection with the preparation, execution, delivery, administration and
enforcement of this Agreement and the Collateral Documents (including, without
limitation, for any expenses incurred by the Collateral Agent in connection with
any dispute between the Collateral Agent and any Secured Party or between two or
more of the Secured Parties) billed to but not reimbursed by the Company for
which the Collateral Agent is entitled to reimbursement by the Company or any of
its Subsidiaries, and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of this
Agreement, the Collateral Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Collateral Agent in connection with any dispute between the Collateral Agent and
any Secured Party or between two or more of the Secured Parties), or the
enforcement of any of the terms of this Agreement, the Collateral Documents or
of any such other documents, provided that no Secured Party shall be liable for
any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Collateral Agent.  The
obligations of the Secured Parties under this §2.8 shall survive payment of the
Secured Obligations and termination of this Agreement.


2.9            Notice of Default.  The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default unless the
Collateral Agent has received a Notice of Special Default.  The Collateral Agent
shall have no duty to inform the Secured Parties of any Event of Default except
for its obligation to inform the Secured Parties of a Special Event of Default
after it has received a Notice of Special Default as set forth in §3.1(b).


2.10          Rights as a Secured Party.  In the event the Collateral Agent is a
Secured Party other than in its capacity as the Collateral Agent, the Collateral
Agent (as a Secured Party other than in its capacity as the Collateral Agent)
shall have the same rights and powers hereunder and under any Collateral
Document with respect to its Secured Obligations as any Secured Party and may
exercise the same as though it were not the Collateral Agent and any
restrictions on the Collateral Agent shall not apply to JPMorgan Chase Bank,
N.A. or any successor Collateral Agent in its capacity as a Secured Party, and
the term "Secured Party" or "Secured Parties" shall, at any time when the
Collateral Agent is a Secured Party, unless the context otherwise indicates,
include the Collateral Agent in its individual capacity.  The Collateral Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any Collateral Document, with the Company or
any of its Subsidiaries in which the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.

 
11

--------------------------------------------------------------------------------

 

2.11          Secured Party Decisions.  Each Secured Party acknowledges that it
has, independently and without reliance upon the Collateral Agent or any other
Secured Party and based on the financial statements prepared by the Company and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the Collateral
Documents.  Each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the Collateral Documents. Except for any notice, report,
document or other information expressly required to be furnished to the Secured
Parties by the Collateral Agent hereunder, the Collateral Agent shall have no
duty or responsibility (either initially or on a continuing basis) to provide
any Secured Party with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Company or any of its Subsidiaries that may come into the possession of the
Collateral Agent (whether or not in its capacity as Collateral Agent) or any of
their Affiliates.


2.12          Resignation or Removal of Collateral Agent.  (a)  The Collateral
Agent may resign at any time by giving at least 60 days' notice thereof to the
Secured Parties (such resignation to take effect upon the acceptance by a
successor Collateral Agent of any appointment as the Collateral Agent
hereunder).  The Collateral Agent may be removed at any time with or without
cause by written notice received by the Collateral Agent from the Required
Secured Parties, such removal to be effective on the date specified by the
Required Secured Parties.  In the event of any such resignation or removal of
the Collateral Agent, the Required Secured Parties shall thereupon have the
right to appoint a successor Collateral Agent.  If no successor Collateral Agent
shall have accepted such appointment within 60 days after the notice of the
intent of the Collateral Agent to resign or 60 days of the notice of removal, as
the case may be, then the retiring or removed Collateral Agent may, on behalf of
the Secured Parties, appoint a successor Collateral Agent.   If the Collateral
Agent has resigned or been removed and no successor Collateral Agent has been
appointed, the Required Secured Parties may perform all the duties of the
Collateral Agent hereunder and the Grantors shall make all payments in respect
of the Secured Obligations to the applicable Secured Party and for all other
purposes shall deal directly with the Secured Parties.  Any successor Collateral
Agent appointed pursuant to this clause shall be a commercial bank or other
financial institution organized under the laws of the United States of America
or any state thereof having (1) a combined capital and surplus of at least
$500,000,000 and (2) a rating upon its long-term senior unsecured indebtedness
of "A" or better by Moody's Investors Service, Inc. or "A" or better by Standard
& Poor's Corporation.


(b)            Upon the acceptance by a successor Collateral Agent of any
appointment as the Collateral Agent hereunder, or upon the Required Secured
Parties performing the duties of the Collateral Agent as set forth above, such
successor Collateral Agent or the Secured Parties, as the case may be, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Collateral Agent.  The retiring Collateral
Agent shall be discharged from its duties and obligations hereunder upon the
appointment of the successor Collateral Agent.  After any retiring Collateral
Agent's resignation or removal hereunder as the Collateral Agent, the provisions
of this §2.12 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Collateral Agent.


2.13          Execution of Collateral Documents.  The Secured Parties hereby
empower and authorize the Collateral Agent to execute and deliver to the
Grantors on their behalf the pledge and security agreement in the form of
Exhibit D hereto and all other additional Collateral Agreements and related
agreements, documents or instruments approved by, or as instructed by, the
Required Secured Parties.  In determining whether any proposed Collateral
Document is approved by the Required Noteholders, the Collateral Agent may rely
on the counsel which the Collateral Agent believes in good faith is representing
the Noteholders.  The Collateral Agent shall provide copies of all Collateral
Documents to the Secured Parties.

 
12

--------------------------------------------------------------------------------

 

2.14          Collateral Releases.  The Secured Parties hereby empower and
authorize the Collateral Agent to execute and deliver on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases or subordinations of Collateral which shall be permitted by
the terms hereof, including without limitation any Collateral held under the
Collateral Documents which is permitted to be sold under the terms of this
Agreement and all of the other Financing Documents or which shall otherwise have
been approved by the Required Secured Parties in writing.


2.15          Actions of the Collateral Agent.  Notwithstanding anything herein
to the contrary, all terms and provisions hereof with respect to the Collateral
Agent or in any Collateral Document shall be subject to the terms of this §2.




SECTION 3.
DECISIONS RELATING TO ADMINISTRATION AND EXERCISE OF REMEDIES



3.1  Exercise of Rights.


(a)            Except as set forth in this §3.1 and in §3.2, the Collateral
Agent agrees that it will not (i) release any Collateral without the direction
of the Required Secured Parties and (ii) commence Enforcement without the
direction of the Required Enforcement Secured Parties.  The Collateral Agent
agrees to administer the Collateral Documents and the Collateral and to make
such demands and give such notices under the Collateral Documents as the
Required Secured Parties may request, and to take such action to enforce the
Collateral Documents following the occurrence of a Special Event of Default and
to realize upon, collect and dispose of the Collateral or any portion thereof as
may be directed by the Required Secured Parties.  The Collateral Agent may at
any time request directions from the Required Secured Parties as to any course
of action or other matter relating hereto or relating to any Collateral
Document.  If  the Required Secured Parties do not provide written instructions
in the case of an emergency, as determined by the Collateral Agent in good
faith, in order to protect any of the Collateral, the Collateral Agent may take,
but shall have no obligation to take, any and all such actions as it shall deem
in good faith to be in the best interests of the Secured Parties, and the
Collateral Agent shall have no liability for any such actions or any failure to
act; provided that once such instructions from the Required Secured Parties have
been received by the Collateral Agent, the actions of the Collateral Agent shall
be governed thereby and the Collateral Agent shall not take any further action
which would be contrary thereto.


(b)            Subject to §3.1(f), upon the occurrence and during the
continuance of any Special Event of Default, the Collateral Agent shall commence
Enforcement if requested in writing by the Required Enforcement Secured Parties
(the "Directing Required Enforcement Secured Parties") pursuant to an
Enforcement Direction.  The Collateral Agent shall give each Secured Party
prompt notice of its receipt of any Enforcement Direction.  During the period of
ten (10) Business Days following delivery of an Enforcement Direction, any
Required Enforcement Secured Parties that do not agree with the means of
enforcement set out in such Enforcement Direction may give the Collateral Agent
written notice of such disagreement indicating the specific directions to which
such disagreement pertains (an “Enforcement Disagreement”).  If no notice of an
Enforcement Disagreement is duly given within such 10 Business Day period (or if
the Required Secured Parties so direct), the Collateral Agent shall proceed
promptly to take the action set out in the Enforcement Direction, provided that
all actions directed by the Directing Required Enforcement Secured Parties are
subject at all times to being overruled by the directions given by the Required
Secured Parties.  If a notice of an Enforcement Disagreement is duly given
within such 10 Business Day period, the Collateral Agent shall not take any
enforcement action with respect to the specific directions that are the subject
of such Enforcement Disagreement until the earlier of (i) the date the Required
Secured Parties direct the Collateral Agent to take specific enforcement action,
or (ii) the date that is sixty days after the date the Enforcement Direction was
first delivered.  If at the end of such sixty day period no direction is given
by the Required Secured Parties, the Collateral Agent shall not take such steps
in any Enforcement as may be directed in writing by the Required Secured Parties
unless and until Required Secured Parties consent, provided that after the
occurrence of any Special Event of Default and the request by the Required
Enforcement Secured Parties to commence Enforcement, the Required Secured
Parties shall promptly and diligently direct Enforcement in a commercially
reasonable manner, in good faith and as reasonably required to promote and
protect the interests of the Secured Parties and to maximize both the value of
the Collateral and the present value of the recovery by the Secured Parties on
the Secured Obligations, and each Secured Party will from time to time consult
with the Collateral Agent and the other Secured Parties in good faith regarding
the Enforcement of its rights with a view to recovering amounts due under any of
the Collateral Documents.  Any Enforcement may be withdrawn or otherwise
rescinded at any time, but only upon the written direction of the Required
Secured Parties.  Each Secured Party (or any agent on its behalf) shall give the
Collateral Agent prompt notice of any Special Event of Default of which it has
actual knowledge and shall note on such notice that it is a "Notice of Special
Default" under this Agreement.  Failure to give any such notice, however, does
not constitute a waiver of any such Special Event of Default by the Secured
Parties or the Collateral Agent or create any liability to the Collateral Agent
or any other Secured Party.  The Collateral Agent shall give each Secured Party
a written notice (a "Notice of Special Default") promptly after being so
notified in writing by a Secured Party that a Special Event of Default has
occurred and stating that such notice is a "Notice of Special Event of
Default".  Each Party agrees that the Collateral Agent shall act as the Required
Secured Parties or, if permitted under this Section 3.1(b), the Directing
Required Enforcement Secured Parties, may request (regardless of whether any
individual Secured Party agrees, disagrees or abstains with respect to such
request), provided that the Collateral Agent shall have no liability for acting
in accordance with such request and that no Directing Secured Party or
Non-Directing Secured Party shall have any liability to any Non-Directing
Secured Party or Directing Secured Party, respectively, for any such
request.  The Collateral Agent shall give prompt notice to the Non-Directing
Secured Parties of action taken pursuant to the instructions of the Required
Secured Parties to enforce the Collateral Documents; provided, however, that the
failure to give any such notice shall not impair the right of the Collateral
Agent to take any such action or the validity or enforceability under this
Agreement of the action so taken.

 
13

--------------------------------------------------------------------------------

 

(c)            The Collateral Agent may at any time request directions from the
Required Secured Parties as to any course of action or other matter relating
hereto or relating to the Collateral Documents.  Except as otherwise provided in
this Agreement or the Collateral Documents, directions given by the Required
Secured Parties or the Required Enforcement Secured Parties to the Collateral
Agent hereunder shall be binding on all Secured Parties, including all
Non-Directing Secured Parties, for all purposes.


(d)            Nothing contained in this Agreement shall affect the rights of
any Secured Party to give the Company or any other Grantor notice of any
default, accelerate or make demand for payment of their respective Secured
Obligations or collect payment thereof other than through a realization on or in
respect of the Collateral or any part or portion thereof, nor shall anything
contained in this Agreement be deemed or construed to affect the rights of any
Secured Party to administer, modify, waive or amend any term or provision of any
Financing Document to which it is a party, other than this Agreement and the
Collateral Documents.  If the Required Secured Parties or, if permitted under
this Section 3.1(b), the Directing Required Enforcement Secured Parties,
instruct the Collateral Agent to take any action, commence any proceeding or
otherwise proceed against the Collateral or enforce the Collateral Documents,
and such action or proceeding is or may be defective without the joinder of
other Secured Parties as parties, then all other Secured Parties shall join in
such actions or proceedings.  Each Secured Party agrees not to take any action
to enforce any term or provision of the Collateral Documents or to enforce any
of its rights in respect of the Collateral except through the Collateral Agent
in accordance with this Agreement.

 
14

--------------------------------------------------------------------------------

 

(e)            Each Secured Party agrees that, so long as any Secured
Obligations are outstanding, the provisions of this Agreement shall provide the
exclusive method by which any Secured Party may exercise rights and remedies
under the Collateral Documents.  Each Secured Party (other than the Collateral
Agent) shall, for the mutual benefit of all Secured Parties, except as permitted
under this Agreement:


(i)             except as set forth in §3.1(f), refrain from taking or filing
any action, judicial or otherwise, to enforce any right or pursue any remedy
under the Collateral Documents, except for delivering notices hereunder;


(ii)            except as set forth in §3.4, refrain from accepting any other
security for the Secured Obligations from the Company or any Subsidiary of the
Company, except for any security granted to the Collateral Agent for the benefit
of all Secured Parties, and            refrain from accepting any guaranty for
the Secured Obligations from any Subsidiary of the Company or any other Person
unless such guaranty is provided for all the Secured Obligations; and


(iii)           refrain from exercising any right or remedy under the Collateral
Documents;


provided, however, that nothing contained in subsections (i) through (iii) above
shall prevent any Secured Party from imposing a default rate of interest in
accordance with the applicable Financing Document or prevent a Secured Party
from raising any defense in any action in which it has been made a party
defendant or has been joined as a third party, except that the Collateral Agent
may direct and control any defense directly relating to the Collateral or any
Collateral Documents in the manner directed by the Required Secured Parties as
described herein.


(f)             This Agreement shall continue to be effective among the Secured
Parties in any Bankruptcy Proceeding with respect to any Grantor, and in any
such Bankruptcy Proceeding, each Secured Party agrees that:


(i)             Except as set forth below in this §3.1(f), the Collateral Agent
shall represent all Secured Parties in connection with all matters directly
relating to the Collateral, including the use, sale or lease of Collateral, use
of cash collateral, relief from the automatic stay and adequate protection, but
in doing so the Collateral Agent shall act only on the instructions of the
Required Secured Parties; provided that, notwithstanding anything herein to the
contrary, no such instructions by the Required Secured Parties shall treat the
holders of any of the Secured Obligations differently with respect to rights in
the Collateral from the holders of any of the other Secured Obligations and the
Required Secured Parties shall use commercially reasonable efforts to provide
instructions to the Collateral Agent in a prompt manner. Notwithstanding
anything in this Agreement to the contrary, if the Required Secured Parties have
not agreed upon the directions to be given to the Collateral Agent in connection
with a particular issue in a Bankruptcy Proceeding, each Secured Party (if such
Secured Party has reasonably determined that the Required Secured Parties have
not agreed upon the directions to be given to the Collateral Agent in connection
with a particular issue, and the Collateral Agent shall have no duty to
determine if the Required Secured Parties have not agreed on a particular issue)
shall have the independent right to initiate an action or actions in such
Bankruptcy Proceeding in its individual capacity and to appear and be heard on
such issue before the bankruptcy or other applicable court in such Bankruptcy
Proceeding with respect to such disputed issue, and such disputed issue may
include, without limitation, issues with respect to any question concerning
relief from the automatic stay, the post-petition usage of Collateral and
post-petition financing arrangements, and, in such circumstances, the Collateral
Agent shall not be entitled or required to initiate any actions on behalf of any
Secured Party relating to the disputed issue or to appear and be heard on such
disputed issue before the bankruptcy or other applicable court.

 
15

--------------------------------------------------------------------------------

 

(ii)            Each Secured Party shall be free to act independently on any
issue not directly relating to the Collateral, and nothing herein shall be
interpreted to preclude any Secured Party from filing a proof of claim with
respect to its Secured Obligations or from casting its vote, or abstaining from
voting, for or against confirmation of a plan of reorganization in its sole
discretion.


(g)            Each Secured Party (or any applicable agent or representative
thereof) shall (i) promptly from time to time, upon the written request of the
Collateral Agent notify the Collateral Agent of the outstanding Secured
Obligations owed to such Secured Party as of such date as the Collateral Agent
may specify; and (ii) promptly from time to time thereafter notify the
Collateral Agent of any payment received by such Secured Party to be applied to
satisfy such Secured Obligations.  Each Secured Party shall certify as to such
amounts owing to such Secured Party and the Collateral Agent shall be entitled
to rely conclusively upon such certification.


(h)            Each Secured Party agrees to do such further acts and things and
to execute and deliver such additional agreements, powers and instruments as the
Collateral Agent may reasonably request to carry into effect the terms,
provisions and purposes of this Agreement and the Collateral Documents or to
better assure and confirm unto the Collateral Agent its rights, powers and
remedies hereunder.


3.2            Release of Collateral.  Unless the Collateral Agent has received
written notice from a Secured Party or the Company (and such notice is
designated as the "Notice of Event of Default") that an Event of Default exists,
the Collateral Agent may (and shall at the request of any Grantor), upon at
least ten Business Days prior written notice to the Secured Parties (but without
the approval of any Secured Party), (i) release any Collateral which is
permitted to be sold or disposed of or otherwise released pursuant to the 2008
Credit Agreement and the Note Purchase Agreements and execute and deliver such
releases as may be necessary to terminate of record the Collateral Agent’s
security interest (for the benefit of the Secured Parties) in such Collateral,
provided that any sale or other disposition which requires a further consent of
any Secured Party under the 2008 Credit Agreement or either Note Purchase
Agreement, as the case may be, shall not be deemed permitted thereunder without
receipt of the required further consent; and (ii) subordinate any Lien on any
property which constitutes Collateral to the holder of any purchase money
security interest in such property or lease of equipment and so long as such
purchase money security interest or the Lien under such equipment lease attaches
only to the property so acquired or leased and is permitted by the Financing
Documents.  In determining whether any such release or subordination is
permitted, the Collateral Agent may, in the absence of actual notice to the
contrary (and without any review of any Financing Document or any other
investigation or inquiry), conclusively rely upon a certificate from the Company
that such release or subordination is permitted by the applicable Financing
Documents if not acting in bad faith.  The Secured Parties hereby empower and
authorize the Collateral Agent to execute and deliver to the Company and its
Subsidiaries on their behalf any agreements, documents or instruments as shall
be necessary or appropriate to effect any releases of Collateral which shall be
permitted by the terms hereof or of any Collateral Document or which shall
otherwise have been approved by the Required Secured Parties in writing.


3.3            Perfection of Security Interests. The Collateral Agent shall
provide the Secured Parties with a written description of the steps it has taken
to perfect the security interests in the Collateral, and the Collateral Agent
shall have no obligation to take any further steps to perfect any security
interests in the Collateral unless (a) the Collateral Agent has received written
notice from a Secured Party referring to this Agreement and specifically
describing such further steps and stating that such notice is a "Notice of
Request for Additional Perfection Action" (and, if any such notice is received
by the Collateral Agent, the Collateral Agent shall give prompt notice thereof
to the Secured Parties) and (b) the Required Enforcement Secured Parties
instruct the Collateral Agent in writing to take such further steps requested in
such notice.

 
16

--------------------------------------------------------------------------------

 

3.4            Excluded Collateral. The following assets of the Grantors shall
be excluded from the Collateral: (a) purchase money Liens on such equipment and
other fixed assets which is permitted by the terms of the Financing Documents so
long as such Lien attaches only to the property so acquired or leased with such
purchase money obligations and to the extent the agreement creating such Lien
prohibits additional Liens on such property; (b) certificated motor vehicles,
unless requested by the Required Secured Parties; (c) Rate Management Obligation
Cash Collateral and (d) other property with a fair market value that,
individually or in the aggregate with all other such property, is not, in the
judgment of the Required Secured Parties, material.  Notwithstanding anything
contained herein, (i) the Agent shall be permitted to take a security interest
in and a Lien on the assets owned by any Foreign Subsidiary solely as security
for the obligations owing by Foreign Subsidiaries under the 2008 Credit
Agreement and procure guaranties from any Foreign Subsidiary solely for the
obligations owing by Foreign Subsidiaries under the 2008 Credit Agreement, and
the Agent shall not be required to make such security interest and Lien or
guaranty available to the Collateral Agent for the benefit of the Noteholders,
and (ii) any 2008 Lender or its Affiliates party to Rate Management Transactions
in existence on the date hereof (as amended or modified from time to time,
provided that such amendments or modifications do not increase or extend the
monetary obligations due thereunder) with Company or any of its Subsidiaries
shall be permitted to take a security interest in Rate Management Obligation
Cash Collateral as security for the Rate Management Obligations under such Rate
Management Transactions and they shall not be required to make such security
interest and Lien available to the Collateral Agent for the benefit of any other
Secured Party.


3.5            Appointment for Perfection.  Each Secured Party hereby appoints
each other Secured Party as its agent for the purpose of perfecting Liens, for
the benefit of the Collateral Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Secured Party (other than
the Collateral Agent) obtain possession or control of any such Collateral, such
Secured Party shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.




SECTION 4.
APPLICATION OF SECURED OBLIGATION DISTRIBUTIONS.



4.1  Application of Proceeds.


(a)            Any and all Secured Obligation Distributions at any time on or
after and during the continuance of a Special Event of Default shall be
allocated (as determined in accordance with the provisions of this §4.1) in the
following order:


(i) FIRST:   To the payment of the reasonable costs and expenses of the
Collateral Agent, including, without duplication, reasonable fees and expenses
of counsel of the Collateral Agent and all reasonable out-of-pocket expenses,
liabilities and advances made or incurred by the Collateral Agent, including
without limitation advances made by the Collateral Agent to  preserve or protect
the Collateral, or any portion thereof, or to enhance the likelihood of, or
maximize the amount of, the collection of the Proceeds of the Collateral;


(ii) SECOND:  To the payment of any indemnification payments made by the Secured
Parties hereunder and the reasonable costs and expenses of the 2008 Lenders and
the Noteholders to the extent they constitute Secured Obligations, including,
without duplication, reasonable fees and expenses of counsel for the 2008
Lenders or the Noteholders and all reasonable out-of-pocket expenses,
liabilities and advances made or incurred by the 2008 Lenders or the Noteholders
in connection with the applicable Financing Documents;

 
17

--------------------------------------------------------------------------------

 

(iii) THIRD:  To the ratable payment of the 2008 Credit Agreement Superpriority
Amount to the 2008 Lenders;


(iv) FOURTH:  To the ratable payment of the Secured Obligations to the Secured
Parties not described above, other than (1) the aggregate principal amount (and
any interest related thereto) under the 2008 Credit Agreement in excess of the
2008 Credit Agreement Commitment, (2) the aggregate principal amount (and any
interest related thereto) under the 2005 Notes in excess of $75,000,000, as
permanently reduced from time to time, (3) the aggregate principal amount (and
any interest related thereto) under the 2006 Notes in excess of $75,000,000, as
permanently reduced from time to time, and (4) any Make-Whole Amount or similar
prepayment premium under the Note Purchase Agreements to the extent it exceeds
an amount that would have been calculated using the interest rates and other
terms applicable to the Notes prior to the amendments of the Note Purchase
Agreements and the Notes executed on or about the date hereof;


(v) FIFTH: To the ratable payment of all other Secured Obligations to the
Secured Parties; and


(vi) SIXTH: After payment in full of all Secured Obligations, to the payment to
or upon the order of Grantors, or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct, of any
surplus then remaining from such Proceeds.


Until such Secured Obligation Distributions are so applied, each Secured Party
shall hold such Secured Obligation Distributions in its custody in accordance
with its regular procedures for handling deposited funds.  Any Secured
Obligation Distributions received directly by any Secured Party which it would
not be entitled to retain hereunder shall be promptly paid over to the
Collateral Agent for distribution in accordance with this Agreement.  Any such
Secured Obligation Distributions not paid over to the Collateral Agent in
accordance with the preceding sentence shall be, and shall be deemed to be, held
in trust by such Secured Party for the benefit of all of the Secured Parties.


(b)            Notwithstanding the above or any other term of this Agreement or
any Financing Document, all Secured Parties and Grantors agree that each
principal payment on the Advances that would cause the principal balance of the
Advances under the Credit Agreement to be less than $94,000,000 and each
principal payment on the Notes that would cause the principal balance of the
Notes to be less than $150,000,000, in each case made when a Special Event of
Default is not in existence, shall be paid over to the Collateral Agent and held
in a special collateral account with the Collateral Agent, which account shall
be in the name and under the sole dominion and control of the Collateral Agent,
for the benefit of the Secured Parties and in which the Borrower and its
Subsidiaries shall have no interest, pursuant to arrangements satisfactory to
the Collateral Agent (such account and the funds on deposit therein, any
investment of such funds and interest and other proceeds thereof, collectively,
the “Collateral Agent Intercreditor Collateral Account”).  Although it is
acknowledged that the Borrower and its Subsidiaries shall have no interest in
the Collateral Agent Intercreditor Collateral Account, each Grantor hereby
pledges, assigns and grants to the Collateral Agent, on behalf of and for the
ratable benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title and interest, if any, in and to all funds which may from
time to time be on deposit in the Collateral Agent Intercreditor Collateral
Account to secure the prompt and complete payment and performance of the Secured
Obligations, subject to the terms of this Agreement.  The Collateral Agent may
invest any funds on deposit from time to time in the Collateral Agent
Intercreditor Collateral Account in short-term obligations of, or fully
guaranteed by, the United States of America, and any interest thereon shall
accumulate in the Collateral Agent Intercreditor Collateral Account.  The
Collateral Agent shall distribute the amounts in the Collateral Agent
Intercreditor Collateral Account as follows:  (i) to pay the 2008 Credit
Agreement Superpriority Amount at any time requested by the Agent when a Special
Event of Default does not exist; (ii) upon the occurrence of a Special Event of
Default, to pay the Secured Obligations in the order required under Section
4.1(a); and (iii) at any other time as agreed to by the Secured Parties (and
subject to any terms agreed to in writing by the Secured Parties), to pay the
Secured Obligations in the order required under Section 4.1(a); provided that,
if the amount on deposit in the Collateral Agent Intercreditor Collateral
Account exceeds $5,000,000 for more than 30 consecutive days, the Secured
Parties agree to use reasonable commercial efforts (without any obligation) to
reach an agreement to disburse the funds held in the Collateral Agent
Intercreditor Collateral Account under this clause (iii), subject to clauses (i)
and (ii).

 
18

--------------------------------------------------------------------------------

 

(c)            Any Secured Obligation Distributions applied in accordance with
each of the levels in §4.1(a)(ii), (iii), (iv) and (v) above shall be allocated
within that level so that each Secured Party shall receive payment of its
proportionate amount of all such Secured Obligation Distributions based upon the
proportion which the amount of such Secured Obligations at such level of such
Secured Party bears to the total amount of all Secured Obligations at such level
of all such Secured Parties.  Notwithstanding anything herein to the contrary,
(i) only the amount of the Rate Management Obligations in excess of the Rate
Management Obligation Cash Collateral shall be considered outstanding in
determining the allocation of any Secured Obligation Distributions to any Rate
Management Obligations and (ii) any letters of credit constituting Secured
Obligations shall not be considered outstanding for purposes of any allocations
in the relevant level to the extent such Secured Obligations have been and are
cash collateralized under §4.1(e).


(d)            Payments of Secured Obligation Distributions in respect of (i)
the Advances shall be made to the 2008 Lenders in accordance with applicable
2008 Credit Agreement; (ii) the Notes shall be made as directed in writing by
the Noteholder to whom paid; and (iv) any other Secured Obligations shall be
made as directed in writing by the applicable holder thereof to whom paid.


(e)            For the purposes of payments and distributions hereunder, the
full amount of Secured Obligations on account of any letter of credit shall be
deemed to be then due and owing, and the face amount of any letters of credit
then outstanding but not drawn upon and all unreimbursed obligations due on any
letter of credit that have been drawn upon shall be considered principal owing
pursuant to Secured Obligations relating to letters of credit, provided that any
Secured Obligation Distributions distributed in respect thereof shall be
deposited in a separate collateral account in the name of and under the control
of the Collateral Agent and held by the Collateral Agent first as security for
such letter of credit Secured Obligations and then as security for all other
Secured Obligations and the amount of such Secured Obligation Distributions so
deposited shall be applied to such letter of credit Secured Obligations at such
times and to the extent that such letter of credit Secured Obligations become
absolute liabilities and if and to the extent that any letter of credit Secured
Obligations fail to become absolute Secured Obligations because of the
expiration or termination of the underlying letters of credit without being
drawn upon then such Secured Obligation Distributions attributable to such
letter of credit shall be applied to the remaining Secured Obligations in the
order provided herein.


(f)             If at any time the Collateral Agent or any Secured Party is
required to restore or return to any Grantor any amount distributed to the
Secured Parties pursuant to the provisions of this Agreement (including
specifically this §4.1), whether such restoration or return is required by
reason of a Bankruptcy Proceeding or otherwise, then each Secured Party shall be
required to return to the Collateral Agent or such Secured Party such Secured
Party's proportionate share of the amounts so required to be returned by the
Collateral Agent or such Secured Party.

 
19

--------------------------------------------------------------------------------

 

(g)            Nothing herein contained shall obligate any Secured Party to
resort to any setoff, banker's lien or similar right, the taking of any such
action to remain within the absolute discretion of such Secured Party without
obligation of any kind to the other Secured Parties to take any such action;
provided, however, that no Secured Party shall resort to any such setoff,
banker’s lien or similar right unless directed by the Required Secured Parties
or, if permitted under Section 3.1(b), the Directing Required Enforcement
Secured Parties.


(h)            Non-cash proceeds of Collateral and proceeds of Collateral which,
due to a restraining order or otherwise, are not permitted to be applied to the
Secured Obligations, or because the Collateral Agent or the receiving Secured
Party in the exercise of its reasonable discretion has determined it to be
impracticable to divide and apply any such non-cash proceeds to the payment of
any of the Secured Obligations owed to the Secured Parties (herein referred to
as "Non-available Proceeds") shall be held by the Collateral Agent or, as the
case may be, the Secured Party so receiving such Non-available Proceeds, as
agent for the Secured Parties.  At such time as such Non-available Proceeds are
later converted to cash or such Non-available Proceeds are later permitted to be
applied, or later become practical to divide and may otherwise be applied,
against any of the Secured Obligations, then such Non-available Proceeds shall
promptly be divided and paid at such time in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, if any Non-available Proceeds that
are non-cash and are available to be applied in satisfaction of any Secured
Obligation by operation of a plan of reorganization in any Bankruptcy
Proceeding, the Required Secured Parties may direct the Collateral Agent to
distribute such non-cash distribution to the Secured Parties as provided in
§4.1(a).


(i)             Among other purposes of this Agreement, each Secured Party
hereby agrees with each other Secured Party that it is a purpose of this
Agreement that all 2008 Credit Agreement Superpriority Amount shall be paid in
full and the commitments to make Advances that would be part of the 2008 Credit
Agreement Superpriority Amount shall be terminated before any principal payments
are made on the Advances that would cause the principal balance of the Advances
under the Credit Agreement to be less than $94,000,000 and before any principal
payments are made on the Notes that would cause the principal balance of the
Notes to be less than $150,000,000, and after the 2008 Credit Agreement
Superpriority Amount is paid in full and such commitments are terminated, then
it is a purpose of this Agreement that the ratio of the outstanding principal
balance of the Advances under the 2008 Credit Agreement to the outstanding
principal balance of the Notes shall equal the Threshold Secured Debt
Ratio.  Accordingly, if the Threshold Secured Debt Ratio is not achieved at any
time after the occurrence of a Special Event of Default and after the 2008
Credit Agreement Superpriority Amount has been paid in full, each applicable
2008 Lender and Noteholder will pay over to the other applicable 2008 Lenders
and Noteholders such amounts as shall result in the ratio of the outstanding
principal balance of the Advances under the 2008 Credit Agreement to the
outstanding principal balance of the Notes being equal to the Threshold Secured
Debt Ratio.  For purposes of this Section 4.1(i) (1) the aggregate principal
amount under the 2008 Credit Agreement, after all 2008 Credit Agreement
Superpriority Amount have paid in full and the commitments to make Advances that
would be part of the 2008 Credit Agreement Superpriority Amount have been
terminated, in excess of $94,000,000, (2) the aggregate principal amount under
the 2005 Notes in excess of $75,000,000, and (3) the aggregate principal amount
under the 2006 Notes in excess of $75,000,000, shall each be disregarded.  The
Collateral Agent shall determine the amount of payments owed by the Secured
Parties under this paragraph, and all Secured Parties required to make any
payments to any other Secured Party shall make such payments to the Collateral
Agent and the Collateral Agent shall distribute such payment to the appropriate
Secured Party.

 
20

--------------------------------------------------------------------------------

 

Any re-allocations of any Secured Obligations due to any other payments and
other transfers among the Secured Parties of any of the Secured Obligations
under this §4.1(i) shall be deemed to reduce the Secured Obligations of any
Secured Party receiving any payment or other transfer and shall be deemed to
restore and reinstate the Secured Obligations of any Secured Party making any
payment or other transfer, in each case by the amount of such payment and other
transfer; provided that if for any reason such restoration and reinstatement
shall not be binding against the Company, then the amount of such payments or
other transfers shall be deemed to be and shall be in consideration of the
purchase for cash at fair value, but without recourse, a like principal amount
of the Advances or Notes, as the case may be, held by the Secured Party
receiving such payment or transfer.  Notwithstanding anything herein to the
contrary, the Collateral Agent may adjust allocations of the Secured Obligation
Distributions under §4.1(a)(iii), (iv) and (v) to achieve the allocations and
adjustments required under this §4.1(i).




SECTION 5.
AGREEMENTS AMONG THE SECURED PARTIES.



5.1            Independent Actions by Secured Parties.  Nothing contained in
this Agreement shall prohibit any Secured Party from accelerating the maturity
of, or demanding payment from the Company or any Guarantor on any Secured
Obligation or from instituting legal action against the Company or any Guarantor
to obtain a judgment or other legal process in respect of such Secured
Obligation, but any funds received from the Company or any Guarantor in
connection with any recovery therefrom shall be subject to the terms of this
Agreement.


5.2            Relation of Secured Parties.  This Agreement is entered into
solely for the purposes set forth herein, and no Secured Party assumes any
responsibility to any other party hereto to advise such other party or
information known to such other party regarding the financial condition of the
Company or any Guarantor or of any other circumstances bearing upon the risk of
nonpayment of the Secured Obligations.  Each Secured Party specifically
acknowledges and agrees that nothing contained in this Agreement is or is
intended to be for the benefit of the Company or any Guarantor and nothing
contained herein shall limit or in any way modify any of the obligations of the
Company or any Guarantor to the Secured Parties.


5.3            Contesting Liens or Security Interests; No Partitioning or
Marshalling of Collateral; Contesting Secured Obligations.


(a) Neither the Collateral Agent nor any Secured Party shall contest, directly
or indirectly, the validity, perfection, priority or enforceability of or seek
to avoid, have declared fraudulent or have set aside any lien or security
interest granted to the Collateral Agent for the benefit of the Secured Parties
or any Guaranty and each party hereby agrees to cooperate in the defense of any
action contesting the validity, perfection, priority or enforceability of such
liens or security interests or Guaranties.


(b) Notwithstanding anything to the contrary in this Agreement or in any
Collateral Document, no Secured Party shall have the right to have any of the
Collateral, or any security interest or other property being held as security
for all or any part of the Secured Obligations by the Collateral Agent,
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have any of the Collateral or any such security interest or other
property partitioned, and each Secured Party hereby waives any such right. Each
Secured Party hereby waives any and all rights to have the Collateral, or any
part thereof, marshaled upon any foreclosure of any of the liens or security
interests securing the Secured Obligations.


(c) Neither the Collateral Agent nor any Secured Party shall contest the
validity or enforceability of or seek to avoid, have declared fraudulent or have
set aside any Secured Obligations. In the event any Secured Obligation is
invalidated, avoided, declared fraudulent or set aside for the benefit of any
Grantor, the Collateral Agent and the Secured Parties agree that such Secured
Obligations shall nevertheless be considered to be outstanding for all  purposes
of this Agreement.

 
21

--------------------------------------------------------------------------------

 

(d) Each party hereto agrees to cooperate fully with the other parties hereto,
in the exercise of its reasonable judgment, to the end that the terms and
provisions of this Agreement may be promptly and fully carried out. Each party
hereto also agrees, from time to time, to execute and deliver any and all other
agreements, documents or instruments and to take such other actions, all as may
be reasonably necessary or desirable to effectuate the terms, provisions and
intent of this Agreement.


5.4            Acknowledgment of Guaranties.  The Secured Parties hereby
expressly acknowledge the existence of the Guaranties.




SECTION 6.
ADDITIONAL PARTIES.



No Secured Party shall transfer the Secured Obligations owing to it unless and
until the transferee agrees to be bound by the terms and conditions of this
Agreement by executing and delivering to the Collateral Agent a supplement
hereto in the form of Exhibit B or Exhibit C, as applicable, appropriately
completed.  Each transferee of any Secured Obligations shall take such Secured
Obligations subject to the provisions of this Agreement and to any request made,
waiver or consent given or other action taken or authorized hereunder by each
previous holder of such Secured Obligations prior to the receipt by the
Collateral Agent of written notice of such transfer; and, except as expressly
otherwise provided in such notice, the Collateral Agent may conclusively assume
that the transferee named in such notice shall thereafter be vested with all
rights and powers as a Secured Party under this Agreement (and the Collateral
Agent may conclusively assume that no Secured Obligations have been subject to
any transfer other than transfers of which the Collateral Agent has received
such a notice).  Upon the written request of any Secured Party, the Collateral
Agent will provide such Secured Party with copies of any written notices of
transfer received pursuant hereto.




SECTION 7.
MISCELLANEOUS.



7.1            Entire Agreement.  This Agreement represents the entire Agreement
among the Secured Parties and, except as otherwise provided, this Agreement may
not be altered, amended or modified except in a writing executed by all the
parties to this Agreement.


7.2            Notices.  Notices hereunder shall be given to the Secured Parties
at their addresses as set forth in the applicable Financing Document, as the
case may be, or at such other address as may be designated by each in a written
notice to the other parties hereto.


7.3            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the Secured Parties and their respective
successors and assigns, whether so expressed or not, and, in particular, shall
inure to the benefit of and be enforceable by any future holder or holders of
any Secured Obligations, and the term "Secured Party" shall include any such
subsequent holder of Secured Obligations, wherever the context permits.  No
Person other than a Secured Party and the Collateral Agent shall have or be
entitled to assert any rights or benefits hereunder or otherwise enforce any
provisions of this Agreement.  Any assignment by any Secured Party shall be
specifically subject to such assignee agreeing to be bound by the terms of this
Agreement pursuant to Section 6.  Any sale, assignment, transfer, negotiation or
participation of the Secured Obligations shall be made, and automatically shall
be, subject to this Agreement and to any notice given or other action taken
hereunder at any time, and any such purchaser, assignee, transferee, participant
or other recipient shall automatically be subject to the terms of this
Agreement.

 
22

--------------------------------------------------------------------------------

 

7.4            Consents, Amendments, Waivers.  All amendments, waivers or
consents of any provision of this Agreement shall be effective only if the same
shall be in writing and signed by the Collateral Agent and the Required Secured
Parties, provided that any amendment, waiver or consent of any provisions of
this Agreement which increases the obligations of any of the Grantors under any
Collateral Document shall be effective as to this Agreement but not with respect
to the affected Collateral Document unless agreed to by the Company.  Any term
of the Collateral Documents may be amended, and the performance or observance by
the parties to a Collateral Document of any term of such Collateral Document may
be waived (either generally or in a particular instance and either retroactively
or prospectively) by the Collateral Agent only upon the written consent of the
Required Secured Parties.  Notwithstanding the foregoing, the Collateral Agent
may, without the consent of the Required Secured Parties, amend the Collateral
Documents (a) to add property hereafter acquired by any Grantor intended to be
subjected to the Collateral Documents or to correct or amplify the description
of any property subject to the Collateral Documents and (b) to cure any
ambiguity or cure, correct or supplement any defective provisions of the
Collateral Documents (so long as the same shall in no respect be adverse to the
interest of any Secured Party).  Notwithstanding anything herein to the
contrary, the Collateral Agent shall not, without the consent of the Required
Secured Parties, foreclose on any real property.


7.5            Governing Law.  This Agreement is a contract made under, and
shall be governed by and construed in accordance with, the law of the State of
Illinois applicable to contracts made and to be performed entirely within such
State and without giving effect to choice of law principles of such State.


7.6            Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one Agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.


7.7            Severability.  In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.


7.8            Continuing Agreement; Reinstatement.  This Agreement shall
constitute a continuing agreement which shall remain in effect until all Secured
Obligations shall have been paid in full, at which time this Agreement shall
terminate. Each party to this Agreement agrees that this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the proceeds of any Collateral is
rescinded or must otherwise be restored by any party hereto, in any Bankruptcy
Proceeding as though such payment had not been made.


7.9            Conflict with Other Agreements.  The parties hereto agree that in
the event of any conflict between the provisions of this Agreement and the
provisions of any other agreement or instrument (including without limitation
all Financing Documents), the provisions of this Agreement shall control.  The
agreements herein (including without limitation the defined terms used therein)
are solely for the benefit of the Secured Parties and their respective
successors and assigns and no other Person (including without limitation any
Grantor) shall have any right, remedy, claim, benefit, priority or other
interest under, or because of the existence of, this Agreement.


7.10          Resolution of Drafting Ambiguities. Each party hereto acknowledges
that it was represented by counsel in connection with this Agreement, that it
and its counsel reviewed and participated in the preparation and negotiation of
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 
23

--------------------------------------------------------------------------------

 

7.11          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties herein has caused this Agreement to be
executed as of the date first above written.



 
JPMORGAN CHASE BANK, N.A., as Collateral Agent
             
By:
/s/ James M. Sumoski
 
 
Name:  James M. Sumoski
   
Title:  Vice President


 
25

--------------------------------------------------------------------------------

 



 
2008 LENDERS:
             
JPMORGAN CHASE BANK, N.A., as Agent and as a 2008 Lender
             
By:
/s/ James M. Sumoski
   
Name:  James M. Sumoski
   
Title:  Vice President

 
 
26

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a 2008 Lender
             
By:
 /s/ Steven K. Kessler
   
Name:  Steven K. Kessler
   
Title: Senior Vice President


 
27

--------------------------------------------------------------------------------

 
 

 
M&I MARSHALL & ILSLEY BANK, as a 2008 Lender
             
By:
 /s/ Gina A. Peter
   
Name:  Gina A. Peter
   
Title: Senior Vice President
       
By:
 /s/ Karen I. Diatta
   
Name:  Karen I. Diatta
   
Title: Assistant Vice President

 
 
28

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A., as a 2008 Lender
             
By:
/s/ Jennifer Clack
   
Name:  Jennifer Clack
   
Title: Vice President/Principal

 
 
29

--------------------------------------------------------------------------------

 
 

 
DRESDNER BANK AG in Stuttgart, as a 2008 Lender
             
By:
 /s/ Ralf Mulik
   
Name:  Ralf Mulik
   
Title: Director
       
By:
/s/ Ekkehard Albrecht
   
Name:  Ekkehard Albrecht
   
Title: Director




 
30

--------------------------------------------------------------------------------

 
 

 
U.S. BANK, NATIONAL ASSOCIATION, as a 2008 Lender
             
By:
/s/ Caroline V. Krider
   
Name:  Caroline V. Krider
   
Title: Vice President & Senior Lender

 
 
31

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, as a 2008 Lender
             
By:
 /s/ Heather A. Whiting
   
Name:  Heather A. Whiting
   
Title: Vice President

 
 
32

--------------------------------------------------------------------------------

 



 
2005 NOTEHOLDERS:
             
AMERICAN FAMILY LIFE INSURANCE COMPANY
             
By:
/s/ Phillip Hannifin
   
Name: Phillip Hannifin
   
Title: Investment Director


 
33

--------------------------------------------------------------------------------

 



 
MODERN WOODMEN OF AMERICA
             
By:
 /s/ Douglas A. Pannier
   
Name:  Douglas A. Pannier
   
Title: Portfolio Manager - Private Placements




 
34

--------------------------------------------------------------------------------

 
 

 
THE PRUDENTIAL LIFE INSURANCE COMPANY LTD.
         
By:
 Prudential Investment Management (Japan), Inc.,
   
as Investment Manager
       
By:
 Prudential Investment Management, Inc.,
   
as Sub-Adviser
       
By:
 /s/ illegible
   
Title: Vice President
             
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
         
 
   
By:
 Prudential Investment Management, Inc.,
   
as investment manager
       
By:
/s/ illegible
   
Title: Vice President
             
MTL INSURANCE COMPANY
         
By:
 Prudential Private Placement Investors, L.P.
   
(as Investment Advisor)
       
By:
 Prudential Private Placement Investors, Inc.
   
(as its General Partner)
       
By:
 /s/ illegible
   
Title: Vice President
             
THE PRUDENTIAL INSURANCE COMPANY  OF AMERICA
         
By:
 /s/ illegible
   
Title: Vice President


 
35

--------------------------------------------------------------------------------

 
 

 
STANDARD INSURANCE COMPANY
               
By:
/s/ Julie Grandstaff
  Name:
Julie Grandstaff
  Title:
Vice President & Managing Director


 
36

--------------------------------------------------------------------------------

 
 

 
STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
             
By:
/s/ Julie Hoyer
 
Name:
Julie Hoyer
 
Title:
Senior Investment Officer
       
By:
/s/ Jeffrey T. Attwood
 
Name:
Jeffrey T. Attwood
 
Title:
Investment Officer
           
STATE FARM LIFE INSURANCE COMPANY
             
By:
/s/ Julie Hoyer
 
Name:
Julie Hoyer
 
Title:
Senior Investment Officer
       
By:
/s/ Jeffrey T. Attwood
 
Name:
Jeffrey T. Attwood
 
Title:
Investment Officer


 
37

--------------------------------------------------------------------------------

 
 

 
STATE OF WISCONSIN INVESTMENT BOARD
             
By:
/s/ Christopher P. Prestigiacomo
 
Name:
Christopher P. Prestigiacomo
 
Title:
Portfolio Manager


 
38

--------------------------------------------------------------------------------

 



 
WOODMEN OF THE WORLD LIFE INSURANCE SOCIETY
             
By:
/s/ James J. Stolze
 
Name:
James J. Stolze
 
Title:
Assistant Vice President


 
39

--------------------------------------------------------------------------------

 



 
2006 NOTEHOLDERS:
             
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
     
 
   
By:
 /s/ illegible
 
Title:
Vice President
             
GIBRALTAR LIFE INSURANCE CO., LTD.
         
By:
 Prudential Investment Management (Japan), Inc.
   
as Investment Manager
       
By:
 Prudential Investment Management, Inc.,
   
as Sub-Adviser
       
By:
/s/ illegible
 
Title:
Vice President
             
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
           
By:
 Prudential Investment Management, Inc.,
   
as investment manager
       
By:
 /s/ illegible
 
Title:
Vice President

 
 
40

--------------------------------------------------------------------------------

 
 

 
THE PRUDENTIAL INSURANCE COMPANY, LTD.
 
 
         
By:
Prudential Investment Management (Japan), Inc.
   
as Investment Manager
       
By:
Prudential Investment Management, Inc.,
   
as Sub-Adviser
       
By:
/s/ illegible
 
Title:
Vice President
             
AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.
 
AMERICAN MEMORIAL LIFE INSURANCE COMPANY
 
AMERICAN SECURITY INSURANCE COMPANY
 
TIME INSURANCE COMPANY
 
UNION SECURITY INSURANCE COMPANY
 
SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.
 
ZURICH AMERICAN INSURANCE COMPANY
         
By:.
Prudential Private Placement Investors, L.P
   
(as Investment Advisor)
       
By:.
Prudential Private Placement Investors, Inc
   
(as its General Partner)
       
By:
/s/ illegible
 
Title:
Vice President


 
41

--------------------------------------------------------------------------------

 
 
 

 
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
       
 
   
By:
/s/ Brian Roelke
 
Name:
Brian Roelke
 
Title:
Director


 
42

--------------------------------------------------------------------------------

 
 

 
COUNTRY LIFE INSURANCE COMPANY
             
By:
/s/ John Jacobs  
Name:
John Jacobs
 
Title:
Director – Fixed Income

 
 
43

--------------------------------------------------------------------------------

 
 

 
STANDARD INSURANCE COMPANY
             
By:
/s/ Julie Grandstaff
 
Name:
Julie Grandstaff
 
Title:
Vice President & Managing Director


 
44

--------------------------------------------------------------------------------

 


CONSENT AND AGREEMENT


Each of the undersigned hereby consents to the provisions of the above
Collateral Agency and Intercreditor Agreement (the "Agreement") and the
transactions contemplated thereby and agrees to be bound by any terms or
provisions applicable to it, but any amendment of the Agreement not consented to
in writing by each of the undersigned shall not affect the obligations of the
undersigned under the Agreement.  Without limiting the foregoing, each of the
undersigned further agrees (i) that, by reason of any re-allocation of any
Secured Obligation Distributions or any other adjustments and transfers among
the Secured Parties of any of the Secured Obligations under the Agreement, any
payments or distributions received by any party to the Agreement which must be
paid over to the other party thereto shall reduce the Secured Obligations of the
undersigned to the party to whom such payments and distributions must be paid
over to and shall not restore, and not reduce, the Secured Obligations of such
party which must pay over such payments or distributions by the amount thereof
(and the undersigned acknowledge that the obligation of the undersigned for such
restored Secured Obligations shall be reinstated), and (ii) to recognize all
priorities and other rights granted by the Agreement to the parties thereto.


The Company and the Guarantors jointly and severally agree to pay or reimburse
the Collateral Agent for the payment of (i) the reasonable fees and expenses of
counsel to the Collateral Agent, in connection with the preparation, execution,
delivery and administration of the Agreement and the Collateral Documents and
the con­summation of the transactions contemplated hereby, and in connection
with advising the Collateral Agent as to its rights and responsibilities with
respect thereto, and in connection with any amendments, waivers or consents in
connection therewith, (ii) all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing or
recording of the Agreement, the Collateral Documents, and the consummation of
the transactions contemplated hereby, and any and all liabilities with respect
to or resulting from any delay in paying or omitting to pay such taxes or fees,
and (iii) all reasonable costs and expenses of the Collateral Agent (including
reasonable fees and expenses of counsel and whether incurred through
negotiations, legal proceedings or otherwise) in connection with any enforcement
of, or the exercise or preservation of any rights under, the Agreement or any of
the Collateral Documents.  The Company and the Guarantors jointly and severally
agree to pay the Collateral Agent all reasonable fees and expenses of the
Collateral Agent in connection with its administration and monitoring of the
Collateral.  The Company and the Guarantors jointly and severally hereby
indemnify and shall hold the Collateral Agent and its officers, directors,
employees and agents, harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Collateral Agent or
any such Person may incur or which may be claimed against any of them with
respect to the execution, delivery, enforcement, performance and administration
of the Agreement or any Collateral Document; provided, however, the Company and
the Guarantors shall not be liable for any of the foregoing to the extent any of
the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of the Collateral Agent.


Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Agreement.

 
45

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Guarantors have caused this Consent and
Agreement to be executed as of the date first above written.





 
MODINE MANUFACTURING COMPANY
             
By:
/s/ Bradley C. Richardson
 
Name:
 Bradley C. Richardson
 
Title:
Executive Vice President – Corporate
 
 
Strategy and Chief Financial Officer
       
MODINE, INC.
             
By:
/s/ William K. Langan
 
Name:
William K. Langan
 
Title:
 President
       
MODINE ECD, INC.
             
By:
/s/ Bradley C. Richardson
 
Name:
 Bradley C. Richardson
 
Title:
Vice President/Assistant Treasurer

 
46

--------------------------------------------------------------------------------